Opinion by
Judge Hargis :
The advertisement of the sale was so written as to mislead readers who might have desired to attend the sale. “Monday” appeared in the face of it, and although crossed out, the record shows it was almost as apparent as “Saturday” which was writ'ten above it. Monday was the 5th of the month, and appellee’s attorney, after reading the advertisement, thought that was the day of sale and so informed his client. She was thus misled, and did not attend the sale that took place on Saturday, the 3d, at which the mill was sold at a sacrifice.-
She shows, by coming into court and offering four times as much for the property as was bid by the appellant, that she in good faith wished to be present in person or by agent and bid the property up to something like its reasonable value. The appellant was notified before he made any improvements that the sale would be excepted to, and he can not be allowed to better his condition by hazarding improvements upon property for which he had not been accepted as the purchaser and after fair notice that his right to it would be contested.

Bullock & Bullock, for appellant.


Rodman & Rodman, W. R. Bradley, for appellee.

Advertisements should be in a readable handwriting, if not printed, and no uncertainty should be contained in rhem about the day on which the sale is to be made.
Judgment affirmed.